            Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 1 of 7
              JUDGE PAULESC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAY SCHIFF,

                       Plaintiff,                   [Removal from Supreme Court of New York,
                                                    County of New York, Case No. 651469/2019]
                 v.
                                                    NOTICE OF REMOVAL OF ACTION
ZM EQUITY PARTNERS, LLC, CENTRE                     UNDER 28 U.S.C. 1441(b)
LANE PARTNERS, LLC, QUINN MORGAN,
and 10TH LANE PARTNERS, LLC,

                       Defendants.


       TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that Defendant Quinn Morgan ("Morgan") by and through his

attorneys, Thompson Hine LLP, hereby removes the above-entitled action from the Supreme

Court of the State of New York, County of New York (the "State Court") to this United States

District Court for the Southern District of New York, on the grounds that this Court has original

jurisdiction over this civil action pursuant to 28 U.S.C. §§ 1332 and 1441. Morgan believes that

all of Plaintiffs claims are without merit, and will dispute them at the appropriate time, but in

support of his Notice of Removal, Morgan states as follows:

                  BACKGROUND FACTS AND PROCEDURAL STATUS

       1.      On or about March 11, 2019, Plaintiff Jay Schiff ("Plaintiff') filed a Complaint in

the State Court, Index No. 651469/2019, entitled Jay Schiff v. ZM Equity Partners, LLC, Centre

Lane Partners, LLC, Quinn Morgan, and 10th Lane Partners, LLC (the "State Court Action").

       2.      Morgan accepted service of process of the Complaint on April 22, 2019 through

his counsel and pursuant to a Stipulation with Plaintiffs counsel. Morgan's time to answer is

May 23, 2019 pursuant to said Stipulation.
              Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 2 of 7



         3.        In accordance with 28 U.S.C. § 1446(a), true and correct copies of all of the

process, pleadings, orders, and documents from the State Court Action which have been served

upon Morgan are being filed with this Notice of Removal collectively as Exhibit A.1

         4.        The Summons and Complaint in the State Court Action was also served on

defendants ZM Equity Partners, LLC ("ZM Equity Partners") a dissolved Delaware Limited

Liability Company, Centre Lane Partners, LLC ("CLP") and 10th Lane Partners, LLC ("10th

Lane" together with CLP, the "Entity Defendants").

         5.        Morgan's Notice of Removal is thus timely pursuant to 28 U.S.C. § 1446(b),

which provides that such Notices "shall be filed within 30 days after the receipt by the defendant,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based."

         6.        Pursuant to Fed. R. Civ. P. 81(c)(2), defendants must answer or otherwise plead in

response to the Complaint within 21 days after receiving a copy of the Complaint or within 7

days after the notice of removal is filed, whichever is later.

         7.         On May 22, 2019, Morgan timely filed this Notice of Removal. Therefore,

defendants must answer or otherwise plead in response to the Complaint by May 29, 2019.

         8.         In accordance with 28 U.S.C. § 1446(d), Morgan has given contemporaneous

written notice of this Notice of Removal to all adverse parties and to the Clerk of the State Court

by filing notice of this removal with the State Court.




 Pursuant to a State Court Order, dated May 14, 2019 (the "State Court Order and Decision"), the Complaint and exhibit
numbers 1, 3 and 9, were removed from the New York Supreme Court Electronic Filing system. The State Court Order and
Decision confirmed that Plaintiff "takes no position on the [m]otion to [r]edact and [s]eal, because he has no interest in the relief
requested ...." (Doc. 35 at ¶ 3.) The Court held that "good cause exists to redact" certain portions of the Complaint and exhibits 1,
3, and 9 NYSCEF Nos. 2, 3, 5, and 11, ordered that such documents be sealed, and directed the parties, Plaintiff Centre Lane
Partners, LLC and 10th Lane Partners, LLC, in the State Court Order and Decision to "re-file NYSCEF Doc. Nos. 2, 3, 5 and 11
in redacted form within 10 days", to wit, May 24, 2019.



                                                                 2
              Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 3 of 7



                   DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332

       9.       The instant action may be removed to this Court by Morgan pursuant to the

provisions of 28 U.S.C. §1441(b).

       10.      As set forth more fully below, this Court has subject matter jurisdiction under 28

U.S.C. § 1332, which confers original jurisdiction of "all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

... citizens of different States and in which citizens or subjects of a foreign state are additional

parties[.]"

        11.      The minimum diversity requirement of 28 U.S.C. § 1332(a) is met in this case, as

Plaintiff is a citizen of a state different from Morgan, ZM Equity and the Entity Defendants.

Bayerische Landesbank v. Aladdin Capital Mgmt LLC, 692 F.3d 42, 49 (2d Cir. 2012)

("defendant [...] is a limited liability company that takes the citizenship of each of its

members"), as described below:

        Plaintiff Andrew Schiff

        12.      Plaintiff alleges that he is a natural person residing in New York, New York

(Compl. ¶ 19), and is therefore a New York citizen.

        Defendant Quinn Morgan

        13.      Morgan is a citizen and resident of the State of Florida. See Declaration of Quinn

Morgan, dated May 21, 2019, ¶ 4.

        ZM EQUITY PARTNERS LLC


        14.      ZM Equity Partners LLC, a dissolved Delaware Limited Liability Company, is

filing herewith a Consent to the Notice of Removal (see, "ZM Equity's Consent" filed

contemporaneously).




                                                    3
             Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 4 of 7



          a. ZM Equity's Consent confirms that ZM Equity Partners was dissolved and

                cancelled its limited liability certificate pursuant to Delaware Law in 2016.

          b. ZM Equity's Consent also confirms that, to the extent it may be considered a

                party whose citizenship is considered, ZM Equity Partners was, and at the time of

                the Complaint being filed and all intervening times was, a dissolved Delaware

                Limited Liability Company, and not a citizen of New York.

             c. ZM Equity's Consent confirms that ZM Equity Partners filed its Certificate of

                Cancellation on December 30, 2016 (the "Certificate"), a copy of which is Exhibit

                6 to the Complaint.

             d. The Delaware Secretary of State certified that ZM Equity Partners filed the

                Certificate.

             e. ZM Equity's Consent confirms that under Delaware law, ZM Equity Partners, as a

                dissolved entity, is not subject to this suit.

       CENTRE LANE PARTNERS, LLC

       15.       Plaintiff alleges that CLP is a Delaware limited liability company. Compl. ¶21.

CLP's Consent to the Notice of Removal (see, "CLP's Consent" filed contemporaneously) to be

filed herewith confirms that CLP is not, and at the time of the Complaint being filed and all

intervening times was not, a citizen of New York because it is a limited liability company

without any member that is a citizen of New York.

             a. CLP's Consent confirms that CLP's sole member is 10th Lane Partners, LP.

             b. CLP's Consent confines that 10th Lane Partners, LP's general partner is Q&U

                 Investments, LLC.




                                                     4
             Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 5 of 7



             c. CLP's Consent confirms that Q&U Investments, LLC's sole member is Morgan, a

                  citizen and resident of the State of Florida.

             d. CLP's Consent confirms that 10th Lane Partners, LP's only limited partners are

                   Morgan and Mapatuna, both of whom are citizens and reside in the State of

                   Florida.

       10TH LANE PARTNERS, LLC

       16.         Plaintiff alleges that 10th Lane Partners is a Delaware limited liability company.

Compl. ¶22. 10th Lane Partners' Consent to the Notice of Removal (see, "10th Lane Partners'

Consent" filed contemporaneously) to be filed herewith confirms that, to the extent it may be

considered a party whose citizenship is considered, 10th Lane is not a citizen of New York

because it was a limited liability company or limited liability partnership without any member or

partner that is a citizen of New York.

                a. 10th Lane Partners' Consent confirms that 10th Lane Partners, LLC converted to

                   a limited partnership in December of 2016, 10th Lane Partners, LP.

                b. 10th Lane Partners' Consent confirms that 10th Lane Partners, LP's general

                   partner is Q&U Investments, LLC.

                c. 10th Lane Partners' Consent confiuiiis that Q&U Investments, LLC's sole

                   member is Morgan, a citizen and resident of the State of Florida.

                d. 10th Lane Partners' Consent confii is that 10th Lane Partners, LP's only limited

                   partners are Morgan and Mapatuna, both of whom are citizens and reside in the

                   State of Florida.

          17.       Therefore, there is complete diversity between Plaintiff and the Defendants in this

action.




                                                      5
              Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 6 of 7



       18.      The requirement under 28 U.S.C. § 1332(a) that the amount in controversy

exceeds $75,000 is also met in this case. Plaintiff asserts six different causes of action against

the defendants, sounding in breach of various contractual agreements and in tortious interference,

and seeks a declaratory judgment.

       19.      Plaintiff seeks damages "measured in millions of dollar...and pre judgment and

post-judgment interest" (Count I, Compl. Till 108-109).

       20.       Accordingly, the amount in controversy in this action exceeds $75,000, exclusive

of interest and costs.

        21.      Because the amount in controversy exceeds $75,000, removal on the basis of

diversity should be allowed pursuant to 28 U.S.C. § 1441(b).

        22.      Morgan is informed that each named defendant will be filing a Consent to the

Notice of Removal, which satisfies the rule of unanimity.

                                              VENUE

        23.      This is a civil action brought in a New York state court. Morgan is informed and

believes that the events allegedly giving rise to this action occurred within this judicial district.

Accordingly, as the State Court Action is now pending in New York County, New York, Morgan

is entitled, pursuant to 28 U.S.C. § 1441(a), to remove this action to the United States District

Court for the Southern District of New York as it is believed that this district and division

embraces the place where such State Court Action is pending.

                    RESERVATION OF RIGHTS / DENIAL OF LIABILITY

        24.      Nothing in this Notice of Removal is intended or should be construed as any type

 of express or implied admission by Morgan of any fact alleged by Plaintiff, of the validity or

 merits of any of Plaintiff's claims and allegations, or of any liability for the same, each and all of




                                                   6
             Case 1:19-cv-04735-WHP Document 1 Filed 05/22/19 Page 7 of 7



which are hereby expressly denied, or as any type of express or implied waiver or limitation of

Morgan's rights, claims, remedies, and defenses in connection with this action, all of which are

hereby expressly reserved.

       25.     By filing this Notice of Removal, Morgan does not waive, and hereby specifically

reserves, his right to assert any defenses and/or objections to which he may be qualified to assert.

       26.     If any question arises as to the propriety of the removal of this action, Morgan

respectfully requests the opportunity to submit briefing and oral argument and to conduct

discovery in support of his position that subject matter jurisdiction exists.

       WHEREFORE, Morgan respectfully request that the above-captioned action now

pending in the State Court be removed to this United States District Court for the Southern

District of New York.



Dated: May 22, 2019                                              PSON HINE LLP
                                                       (
                                                           Rebecca Braz o
                                                           Curtis Tuggle, Esq.
                                                           Shaun McElhenny, Esq.
                                                           335 Madison Avenue, 12th Floor
                                                           New York, NY 10017
                                                           T: (212) 344-5680/F: (212) 344-6101
                                                           Rebecca.Brazzano@thompsonhine. corn
                                                           Curtis.Tuggle@thompsonhine.com
                                                           Shaun.McElhenny@thompsonhine.com

                                                           Attorneys for Defendant
                                                           Quinn Morgan




                                                   7
